          Case 1:20-cr-00379-MKV Document 29 Filed 08/31/20 Page 1 of 1


                                                          USDC SDNY
UNITED STATES DISTRICT COURT                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                             ELECTRONICALLY FILED
                                                          DOC #:
                                                          DATE FILED: 08/31/2020
---------------------------------------x
                                       :
UNITED STATES OF AMERICA               :
                                       :
          -against-                    :                       ORDER
                                       :
                                       :
JOVAL PALMER                           :
                                       :                 20-cr-379
                                       :                    Docket #
---------------------------------------x




MARY KAY VYSKOCIL ,              DISTRICT JUDGE:
         Judge's Name

The C.J.A. attorney assigned to this case

William J. Stampur                  is hereby ordered substituted
         Attorney's Name

and the representation of the defendant in the above captioned

matter is assigned to      John Meringolo                  .
                                  Attorney's Name


                                                    SO ORDERED.




                                     UNITED STATES DISTRICT JUDGE




            August 31, 2020
Dated:      New York, New York
